Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7-16, 19-22 and 25-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (US 20210337536 “Li”).
	Re claims 1 and 13, Li discloses receiving, at a user equipment (UE) (figure 11), a first scheduling grant message from a base station (figure 12) during a first time period, wherein the first scheduling grant message is a downlink grant that includes a first channel state information (CSI) trigger indication for the UE (figure 7, step 701); receiving, at the UE, a second scheduling grant message from the base station during a second time period (paragraphs [0157] and [0224]), wherein the second scheduling grant message includes a second CSI trigger indication for the UE that is same as the first CSI trigger indication included in the first scheduling grant message (figure 7, step 702; paragraph [0218]); generating a CSI report based on receiving one or both of the first scheduling grant message or the second scheduling grant message (figure 7, step 703); and transmitting the CSI report from the UE to the base station on a physical uplink control channel (PUCCH) (figure 7, step 705), wherein the UE is restricted from transmitting more than one CSI report in a single transmission opportunity (figure 2b).
	Re claims 2 and 14, Li discloses the second scheduling grant message is one of a second downlink grant message (figure 7, step 702) or an uplink grant message.
	Re claims 3, 15 and 21, Li discloses the first CSI trigger indication and the second CSI trigger indication includes a CSI trigger state that identifies one or both of a CSI report setting (paragraph [0218]) or a CSI-reference signal (CSI-RS) resource setting to be used by the UE.
	Re claims 4, 16 and 22, Li discloses the first scheduling grant message is received from the base station on a first component carrier, and wherein the second scheduling grant message is received from the base station on a second component carrier (paragraph [0203]).
	Re claims 7, 19 and 25, Li discloses the first CSI trigger indication included in the first scheduling grant message triggers the CSI report on the PUCCH for the first component carrier over which the first scheduling grant message is received (paragraph [0203]).
	Re claims 8 and 26, Li discloses the first CSI trigger indication included in the first scheduling grant message triggers the CSI report on the PUCCH for at least the first
component carrier and the second component carrier (paragraph [0239]).
	Re claims 9 and 27, Li discloses the second CSI trigger indication is a single bit trigger field included in the second scheduling grant message received from the base station (paragraph [0225]).
	Re claims 10 and 28, Li discloses the second scheduling grant message is an uplink grant message (paragraph [0013]).
	Re claim 11, Li discloses discarding, at the UE, the first scheduling grant message from the base station during a first time period (paragraph [0225]), wherein the first scheduling grant message is the downlink grant that includes the first CSI trigger indication for the UE (figure 7, step 701); and transmitting the CSI report from the UE to the base station on the PUCCH based on the second CSI trigger indication included in the second scheduling grant message (paragraph [0231]).
	Re claims 12 and 29, Li discloses the single transmission opportunity is a transmission slot or sub-slot (figure 2a/b).
	Re claims 20 and 30, Li discloses transmitting a first scheduling grant message from a base station to a user equipment (UE) during a first time period, wherein the first scheduling grant message is a downlink grant that includes a first channel state information (CSI) trigger indication for the UE (figure 7, step 701); generating, at the base station, a second scheduling grant message that includes a second CSI trigger indication that is identical to the first CSI trigger indication transmitted in the first scheduling grant message (paragraph [0128]), wherein the second scheduling grant message is one of a second downlink grant message or an uplink grant message (figure 7, step 702); transmitting the second scheduling grant message, from the base station, to the UE during a second time period (figure 7, step 702; paragraphs [0157] and [0224]); and receiving, at the base station, a CSI report from the UE in response to transmission of the first scheduling grant message and the second scheduling grant message (figure 7, step 705), wherein the base station receives no more than a single CSI report during a single transmission opportunity from the UE (figure 2b). 

Allowable Subject Matter

Claims 5, 6, 17, 18, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 8 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467